FILED
MEMORANDUM DECISION                                                 Jul 29 2016, 9:34 am

                                                                        CLERK
Pursuant to Ind. Appellate Rule 65(D),                              Indiana Supreme Court
                                                                       Court of Appeals
this Memorandum Decision shall not be                                    and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Leeman                                              Gregory F. Zoeller
Leeman Law Offices                                       Attorney General of Indiana
Logansport, Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chester Irons,                                           July 29, 2016
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         09A02-1512-CR-2111
        v.                                               Appeal from the Cass Circuit
                                                         Court
State of Indiana,                                        The Honorable Leo T. Burns,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         09C01-0008-CF-31



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 09A02-1512-CR-2111 | July 29, 2016        Page 1 of 6
                                             Case Summary
[1]   Chester Irons appeals the trial court's decision revoking his probation and

      ordering him to serve five years of his previously-suspended sentence following

      his probation violation. We affirm.


                                                      Issue
[2]   The issue before us is whether the trial court abused its discretion in revoking

      Irons’s probation and ordering him to serve five years of his previously-

      suspended sentence.


                                                     Facts
[3]   On August 15, 2000, Irons was charged with four counts of Class A felony

      dealing in cocaine. Irons entered a guilty plea to one count of dealing in

      cocaine and the remaining counts were dismissed by agreement. Irons was

      sentenced to thirty years in the Department of Correction with ten years

      suspended to probation, five of the ten years of probation were to be supervised.


[4]   On December 1, 2006, Irons filed a petition to modify his sentence. The trial

      court granted Iron’s petition to modify his sentence and ordered that Irons be

      released from the Department of Correction to serve the remainder of his

      sentence with Cass County work release. Irons’s work release was transferred

      to Riverside Community Corrections. Riverside Community Corrections filed

      a notice of work release violation. The trial court found that Irons violated the

      terms of work release and reinstated the unsuspended portion of his sentence,


      Court of Appeals of Indiana | Memorandum Decision 09A02-1512-CR-2111 | July 29, 2016   Page 2 of 6
      which was 1,402 days, and ordered Irons to begin his five-year probation term

      after he completed his sentence.


[5]   Four years into Irons’s probation, the State filed a violation of probation. The

      trial court found that Irons had violated the terms of his probation and ordered

      him to serve eight days of his previously-suspended sentence and continue on

      probation.


[6]   On April 25, 2014, six violations of probation were filed against Irons. The

      violations alleged that Irons failed to report for substance abuse screening on

      four separate occasions, failed to comply with substance abuse counseling, and

      failed to make a good faith effort to pay his court fees. At a hearing for the

      probation violations, Irons admitted to each violation. The trial court

      subsequently revoked Irons’s probation, reinstated five years of his previously-

      suspended ten-year sentence, and terminated any remaining probation. Irons

      now appeals.


                                                   Analysis
[7]   Irons challenges the sentence imposed by the trial court after he admitted that

      he violated his probation. “Probation is a matter of grace left to trial court

      discretion, not a right to which a criminal defendant is entitled.” Prewitt v. State,

      878 N.E.2d 184, 188 (Ind. 2007). “The trial court determines the conditions of

      probation and may revoke probation if the conditions are violated.” Id. A trial

      court's sentencing decisions for probation violations are reviewable using the

      abuse of discretion standard. Id. “An abuse of discretion occurs where the

      Court of Appeals of Indiana | Memorandum Decision 09A02-1512-CR-2111 | July 29, 2016   Page 3 of 6
      decision is clearly against the logic and effect of the facts and circumstances.”

      Id. A defendant cannot collaterally attack the propriety of an original sentence

      in the context of a probation revocation proceeding. Abernathy v. State, 852
N.E.2d 1016, 1020 (Ind. Ct. App. 2006). However, a defendant is entitled to

      challenge the sentence a trial court decides to impose after revoking probation.

      Id.


[8]   Proof of a single violation of the conditions of a defendant's probation is

      sufficient to support a trial court's decision to revoke probation. Hubbard v.

      State, 683 N.E.2d 618, 622 (Ind. Ct. App. 1997). Upon a finding of a probation

      violation, a trial court may: (1) continue the person on probation, with or

      without modifying or enlarging the conditions; (2) extend the person's

      probationary period for not more than one year beyond the original

      probationary period; and (3) order execution of all or part of the sentence that

      was suspended at the time of initial sentencing. Ind. Code § 35–38–2–3(g). “If

      there is substantial evidence of probative value to support the trial court's

      conclusion that a probationer has violated any condition of probation, we will

      affirm its decision to revoke probation.” Braxton v. State, 651 N.E.2d 268, 270

      (Ind. 1995).


[9]   Here, Irons argues that the trial court abused its discretion when it revoked his

      probation and imposed five years of his previously-suspended sentence at the

      Department of Correction following his probation violation. After being

      sentenced to thirty years in the Department of Correction with ten years

      suspended to probation for Class A felony dealing in cocaine, Irons violated his

      Court of Appeals of Indiana | Memorandum Decision 09A02-1512-CR-2111 | July 29, 2016   Page 4 of 6
       probation twice before this current probation violation. Irons was given the

       opportunity three times to show the trial court that probation was the best

       option for him. Irons’s disregard for his probation on numerous occasions was

       a clear indicator that probation was not the best option for him.


[10]   Irons also contends that the trial court abused its discretion when it omitted

       from its consideration mitigating circumstances. Irons explained to the trial

       court that he had an asthmatic child who needed his support and that he had

       custody of his other child. The trial court is not required to consider mitigating

       circumstances when imposing a sanction for probation violation. Indiana Code

       Section 35-38-1-7.1 sets forth various aggravating or mitigating factors to be

       considered by the court, but with reference to the sentence being imposed for a

       crime, not for a probation violation. Irons’s imposed five-year sentence is

       merely a previously-suspended sentence ordered to be executed as a result of his

       third probation violation.


[11]   Given Irons’s repeated disregard for probation rules and that the trial court is

       not required to consider mitigating circumstances when imposing a sanction for

       a probation violation, the trial court did not abuse its discretion in revoking

       Irons’s probation and ordering him to serve five years of his previously-

       suspended sentence.




       Court of Appeals of Indiana | Memorandum Decision 09A02-1512-CR-2111 | July 29, 2016   Page 5 of 6
                                                 Conclusion
[12]   The trial court’s revocation of Irons’s probation and imposition of five years of

       his previously-suspended sentence upon his probation violation was not an

       abuse of discretion. We affirm.


[13]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 09A02-1512-CR-2111 | July 29, 2016   Page 6 of 6